OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




7/22/2015                                           COA Case No. 02-14-00293-CR
PERRY, MICHAEL WAYNE Tr. Ct. No. 1302260D                              PD-0907-15
On this day, this Court has granted the Appellant’s Pro Se motion for an extension
of time in which to file the Petition for Discretionary Review. The time to file the
petition has been extended to Friday, September 11, 2015. NO FURTHER
EXTENSIONS WILL BE ENTERTAINED. NOTE: Petition For Discretionary
Review must be filed with The Court of Criminal Appeals.
                                                                 Abel Acosta, Clerk

                             MICHAEL WAYNE PERRY
                             TDC# 1941592
                             MCCONNELL UNIT
                             3001 S. EMILY DR.
                             BEEVILLE, TX 78102
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




7/22/2015                                           COA Case No. 02-14-00293-CR
PERRY, MICHAEL WAYNE Tr. Ct. No. 1302260D                              PD-0907-15
On this day, this Court has granted the Appellant’s Pro Se motion for an extension
of time in which to file the Petition for Discretionary Review. The time to file the
petition has been extended to Friday, September 11, 2015. NO FURTHER
EXTENSIONS WILL BE ENTERTAINED. NOTE: Petition For Discretionary
Review must be filed with The Court of Criminal Appeals.
                                                                 Abel Acosta, Clerk

                             LISA MCMINN
                             STATE PROSECUTING ATTORNEY
                             P.O. BOX 13046
                             AUSTIN, TX 78711
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




7/22/2015                                           COA Case No. 02-14-00293-CR
PERRY, MICHAEL WAYNE Tr. Ct. No. 1302260D                              PD-0907-15
On this day, this Court has granted the Appellant’s Pro Se motion for an extension
of time in which to file the Petition for Discretionary Review. The time to file the
petition has been extended to Friday, September 11, 2015. NO FURTHER
EXTENSIONS WILL BE ENTERTAINED. NOTE: Petition For Discretionary
Review must be filed with The Court of Criminal Appeals.
                                                                 Abel Acosta, Clerk

                             DISTRICT ATTORNEY TARRANT COUNTY
                             SHAREN WILSON
                             401 WEST BELKNAP
                             FORT WORTH, TX 76196
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




7/22/2015                                           COA Case No. 02-14-00293-CR
PERRY, MICHAEL WAYNE Tr. Ct. No. 1302260D                              PD-0907-15
On this day, this Court has granted the Appellant’s Pro Se motion for an extension
of time in which to file the Petition for Discretionary Review. The time to file the
petition has been extended to Friday, September 11, 2015. NO FURTHER
EXTENSIONS WILL BE ENTERTAINED. NOTE: Petition For Discretionary
Review must be filed with The Court of Criminal Appeals.
                                                                 Abel Acosta, Clerk

                             2ND COURT OF APPEALS CLERK
                             DEBRA SPISAK
                             401 W. BELKNAP, STE 9000
                             FORT WORTH, TX 76196
                             * DELIVERED VIA E-MAIL *